Citation Nr: 1630737	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to warrant reopening of a claim for entitlement to service connection for a bilateral hip/pelvic distortion (claimed as skeletal condition) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to warrant reopening of a claim for entitlement to service connection for a genitourinary disability (previously claimed as neurological components and/or membranous and bulbar urethral stricture) and, if so, whether service connection is warranted.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression and anxiety, prior to October 23, 2013, and in excess of 50 percent thereafter.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Mary K. Hoefer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In a February 2015 rating decision, the RO granted a 50 percent rating for PTSD with depression and anxiety, effective October 23, 2013.  As this does not constitute a full grant of the benefit sought, and the Veteran has expressed dissatisfaction with the increased rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Although the RO appears to have reopened the previously denied claims of service connection for a bilateral hip/pelvic distortion disability and a genitourinary disability in a June 2012 rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the service connection claims.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate such on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, given the favorable decision on the requests to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

The Board notes that the Veteran was originally represented in these matters by Vietnam Veterans of America, as evidence by a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) executed in in March 2005.  However, in July 2013, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing Mary K. Hoefer as his accredited attorney.  The Board recognizes this change in representation which is reflected on the title page of this decision.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files. 

The issues of reopening the Veteran's claims for service connection for a bilateral hip disability and for genitourinary disability, service connection for the bilateral hip disability, and an increased rating for PTSD, are set forth below.  All other matters are being REMANDED to the agency of original jurisdiction (AOJ) for further development.  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  In a final decision issued in September 2008, the AOJ denied service connection for a bilateral hip/pelvic distortion disability.  The Veteran expressed timely disagreement, but following the issuance of a statement of the case in October 2009, did not perfect a timely appeal.
 
2.  Evidence added to the record since the final September 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral hip/pelvic distortion disability.

3.  In a final decision issued by the Board in April 2003, the AOJ denied service connection for a genitourinary disability.  The Veteran did not perfect a timely appeal.
 
4.  Evidence added to the record since the final April 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a genitourinary disability.

5.  A bilateral hip disability did not manifest during service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  For the appeal period prior to October 2013, the Veteran's PTSD with depression and anxiety is not shown to be productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal) due to various symptoms.  

7.  For the appeal period since October 2013, the Veteran's PTSD with depression and anxiety is not shown to be productive of more than occupational and social impairment with reduced reliability and productivity due to various symptoms.  







CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral hip/pelvic distortion disability is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)]. 
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip/pelvic distortion disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).

3.  The April 2003 Board decision that denied the Veteran's claim of entitlement to service connection for a genitourinary disability is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)]. 
 
4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a genitourinary disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).

5.  The probative evidence weighs against a finding that service connection for a bilateral hip/pelvic distortion is warranted.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for a rating in excess of 30 percent for PTSD with depression and anxiety, prior to October 23, 2013, and in excess of 50 percent thereafter, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the February 2013 DRO hearing, the DRO fully explained the issues on appeal.  Further, as a result of the Veteran's testimony, a VA PTSD examination was given in October 2013.  In addition, during the April 2016 Board hearing the Veteran was assisted at the hearing by an accredited attorney.  The attorney and the undersigned VLJ asked questions to ascertain the extent of the Veteran's service-connected PTSD, whether there was any in-service event or injury and whether any of the Veteran's current disabilities were related to his service, as well as information on the Veteran's ability to maintain employment.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  In addition, following the hearing, the undersigned held the record open for 30 additional days for the submission of additional evidence.  Therefore, the Board finds that, consistent with Bryant, both the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was also afforded VA examinations in February 2010, August 2010, June 2011, June 2012 and December 2012 in conjunction with his claims.  Neither the Veteran nor his attorney has alleged that these examinations are inadequate for adjudication purposes.  

Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD, as they each include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  While the most recent examination was conducted nearly three years ago, as will be described in detail below, there is additional medical evidence, including VA treatment records, that adequately addresses the level of impairment of the Veteran's PTSD since the last examination and show that no worsening of the disability has occurred since that time.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, the Veteran has not alleged that his PTSD has increased in severity since the October 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Hip Disability 

In this case, the Veteran was denied service connection in a September 2008 rating decision, as the evidence did not show that the Veteran had a diagnosed hip disability, or that-even if he had-that such a disability was directly related to service or secondary to his service-connected back disability.  

The Veteran filed a notice of disagreement with the September 2008 rating decision and a statement of the case was issued in October 2009.  However, the Veteran did not perfect an appeal as to this issue.  Therefore, the September 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)]. 

Since the September 2008 rating decision, the Veteran submitted additional evidence, including multiple statements and a May 2009 letter from Dr. B., his chiropractor.  In addition, a June 2012 VA examination report addressed the Veteran's contentions concerning a bilateral hip disability.  This evidence is new, in that it was not previously of record at the time of the September 2008 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a bilateral hip/pelvic distortion disability.

Genitourinary Disability 

In an April 2003 decision, the Board denied service connection for a genitourinary disability.  After thorough review of the evidence of record at that time, it found that the Veteran's disability was not incurred in service, as there was no indication of a urethral injury following the April 1966 motorcycle accident.  The Board also found, based on review of opinions by the Veteran's doctor and a May 1999 VA examination report, that the condition was not proximately due to his service-connected back disability.    

Since the April 2003 decision of the Board, the Veteran submitted additional evidence, including multiple statements and the report of a June 2012 VA examination.  In his April 2016 hearing testimony, the Veteran described an injury he suffered while in service, apart from the motorcycle accident.  The Veteran indicated that he was walking along the shaft of an engine propeller and slipped, crushing his groin on the propeller shaft.  This evidence is new, in that it was not previously of record at the time of the Board's April 2003 decision.  The newly submitted evidence is not cumulative or redundant of evidence already of record.  In addition, the Veteran has provided a new theory of entitlement to service connection not previously considered.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a genitourinary disability. 

Bilateral Hip Disability - Service Connection 

The Veteran contends that he developed a bilateral hip/pelvic distortion (hereinafter, "hip disability") as a result of a 1966 motorcycle accident in service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A § 1154 (a); 38 C.F.R. § 3.303 (a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a)(West 2014). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza, supra; see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that there is some discrepancy in the record as to whether the Veteran actually has a bilateral hip disability.  The Veteran underwent a VA examination in 2008, at which time no such disability was noted.  However, the record contains multiple statements from the Veteran's chiropractor, Dr. B., in which he describes recurrent treatment of the Veteran for pelvic subluxation.  Therefore, it may be found the Veteran currently has a hip disability.  In addition, the Veteran's service treatment records show that he was in a motorcycle accident while in service.  Therefore, the question remaining is whether a nexus exists between the two.  See Davidson, supra.

In a May 2009 letter, Dr. B. described the regular treatment he provided the Veteran, including mobilization adjustments to the pelvic region.  He opined that the Veteran's pelvic distortion was a result of the 1966 motorcycle accident.  In a February 2012 letter, Dr. B. indicated that he treated the Veteran's pelvic subluxation with chiropractic care.  He indicated that the Veteran's pelvic subluxation was not secondary to his service-connected back injury, but rather, that the two injuries occurred as part of the same 1966 in-service motorcycle accident, in which the Veteran was thrown from his motorcycle and landed with his legs outstretched, causing hip and spinal injuries.  At the April 2016 hearing, the Veteran testified that Dr. B. believed that the in-service accident caused his hip disability.  
The Board finds that the opinions of Dr. B. have very limited probative value, if any.  Dr. B. provided no rationale for his conclusion that there was a link between the in-service accident and the Veteran's hip disability.  See Nieves-Rodriguez, supra.  In addition, there is no indication that Dr. B. reviewed the Veteran's claims file or service treatment records prior to the opinions being rendered.  See Sims v. Nicholson, 19 Vet. App. 453, 458-59 (2006).  The Board acknowledges that Dr. B. has treated the Veteran for a significant period of time; however, it does not appear that he rendered his opinion based on a factually accurate medical history.  Nieves-Rodriguez, supra; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Specifically, immediate post-accident treatment records show no evidence of pelvic trauma, which is contrary to the doctor's finding of immediate pelvic injury.  In addition, the Board notes that the Veteran's claims file contains a July 1998 letter from Dr. B. to VA, in which he opines that the Veteran's pelvic subluxation was a result of a January 1993 automobile accident, and makes no mention of the in-service motorcycle accident.  

In June 2012, the Veteran underwent a comprehensive VA examination.  As part of that exam, the VA physician was asked to opine as to the etiology of the Veteran's hip disability.  The VA examiner indicated that she reviewed the Veteran's service treatment records, as well as medical treatment records since service, in addition to examining the Veteran.  She concluded that the Veteran's hip disability was not caused by, or a result of his military service.  As rationale, she explained in great detail the records she reviewed as part of the examination, and observed that following the 1966 accident, there was no evidence of pelvic trauma.  Also noted was the Veteran's reports of pelvic issues were not documented until after motor vehicle accidents in 1989 and 1993, over 20 years after service.  She also noted that, as part of a 2008 VA examination, an osteopathic physician found no pelvic distortion.  

The VA examiner concluded that the Veteran's hip disability was not a residual of, or aggravated by, the Veteran's in-service motorcycle accident.  Again, the examiner noted the lack of evidence indicating pelvic trauma following the in-service accident, and that the Veteran had a very minor, if any, compression spinal fracture from the accident, which resolved without residual.  Such an injury, she explained, would not cause or aggravate a pelvic misalignment.  The Board assigns great probative weight to the June 2012 VA examination report. The Board notes that the VA examiner is a VA staff physician and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the September 2014 VA opinion is shown to have been based on a review of the Veteran's record, and it is accompanied by sufficient explanation.  See Nieves-Rodriguez, supra; Stefl, supra.

Notwithstanding the credibility of his statements regarding his hip disability, the Veteran's arguments that his hip disability may have resulted from his motorcycle accident in service are not competent evidence.  As a layperson, he lacks the requisite medical expertise to link a medical condition to a specified cause.  Layno, supra; Jandreau, supra.  Whether a complex internal medical process, like the development of a skeletal disability, is related to an injury in service is a complex medical question requiring medical training and expertise.  Such a question is incapable of resolution by lay observation.  Layno, supra.  The Veteran has not demonstrated that he has any medical expertise to offer a probative medical opinion on the etiology of his hip disability.

Therefore, the Board determines that the Veteran's report of a nexus between an in-service motorcycle accident and his bilateral hip disability is not competent, and the opinions provided by Dr. B. are lacking rationale or based on an incorrect factual premise and, therefore, are not probative.  Because the only probative medical opinion of record, the June 2012 VA examination report, fails to link the Veteran's disability to service, the evidence weighs against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As a result, the Veteran's claim must be denied.


PTSD-Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.  
§ 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's PTSD with depression and anxiety (hereinafter, "PTSD") is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit  has held, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In evaluating the level of disability, it is also necessary to evaluate such from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In June 2009, the Veteran was seen at VA for abdominal pain.  At that time, the Veteran was depressed due to the chronic pain and its effect on his daily life.  He reported sleep problems related to the pain, but no nightmares.  On examination, he was found to be cooperative, with normal speech and mood and a restricted affect.  His thought form was logical and goal-directed.  His thought content showed no delusions, hallucinations, or suicidal or homicidal ideation.  His cognitive function was intact, with good insight and judgment.  Anxiety was noted at that time. 

In September 2009, the Veteran was seen at VA for abdominal pain.  At that time, examination showed a cooperative attitude, with normal speech and a neutral mood.  The Veteran's affect was mildly irritable, but his thought form and content were logical, goal-directed and intact.  There were no delusions or hallucinations noted, and no suicidal or homicidal ideation.  

In January 2010, the Veteran was seen at VA for abdominal pain and hypertension.  At that time, he was found to be cooperative in attitude, with normal speech.  His mood was euthymic, with a flattened affect.  His thought form was logical, goal-directed and intact and thought content showed no delusions, hallucinations, or suicidal or homicidal ideation.  His cognitive function was grossly intact, as was insight.  

In February 2010, the Veteran underwent a VA PTSD examination.  At that time, the Veteran reported experiencing depression as a result of chronic pain.  He indicated that he sometimes felt sad, down, low and missed doing things with friends who had since died.  He experienced some anxiety in relation to his medical treatment.  The Veteran endorsed sleeping problems due to chronic pain, and described weekly nightmares about his experiences in the Vietnam War.  He reported mild concentration and memory difficulties, but had no auditory or visual hallucinations. 

The Veteran indicated that he was divorced in 1973.  He maintained regular contact with his mother and occasional contact with a brother.  He had a few friends with whom he was in contact, one on a weekly basis, and described having a group of friends.  He traveled to motorcycle rallies and had ridden around the country to visit friends.  His social interaction was limited, he reported, by his physical problems.  

On examination, the Veteran was found to be clean, neatly groomed and appropriately dressed.  His speech was spontaneous, clear and coherent, and attitude cooperative and attentive.  He had a constricted affect.  His mood was described as anxious, depressed and dysphoric.  The Veteran was oriented times three, with a rambling thought process that was unremarkable in content.  No delusions or hallucinations were noted.  The Veteran indicated some sleep disturbances due to night sweats and nightmares related to his experiences in Vietnam, in addition to the effects of his chronic pain on his sleep.  No obsessive or ritualistic behavior was noted.  There was no indication of panic attacks, suicidal or homicidal ideation, or problems with performing the activities of daily living.  Memory was normal, other than a mild impairment of immediate memory, as due to chronic pain and "intrusive PTSD symptoms."

The examiner concluded that there was a reduced reliability and productivity due to PTSD symptoms, but no deficiencies in judgment, thinking, family relations, work, mood or school.  There was not total occupational and social impairment due to such symptoms.  

In June 2010, the Veteran was seen for abdominal pain at VA.  At that time, he was found to be cooperative in attitude, with normal speech.  His mood was adjudged to be "bad" and affect pained.  His thought form and content were normal, with no active suicidal or homicidal ideation and no delusions or hallucinations.  He was distracted, but insight was intact.  

In various VA treatment notes from September 2010 to March 2011, the Veteran was consistently described as alert and oriented times three, with appropriate and cooperative behavior.  When prompted, he denied any suicidal or homicidal ideation.  In a March 2011 VA intake note, the Veteran indicated that he was depressed.  

In June 2011, the Veteran underwent a VA mental health examination.  At that time, no hospitalization or outpatient treatment for a mental disorder was noted. The Veteran reported feeling sad and depressed for less than a day.  He denied anhedonia, hopelessness, an urge to cry, mood lability, anger or irritability, mania, impulsivity, restlessness, anxiety, and rituals.  He denied experiencing any difficulty with motivation, energy or sleep disturbances.  He indicated that, aside from feeling "stalked" and threatened by a female acquaintance, he felt he got along with other people.  He denied suicidal or homicidal ideation at that time.  

The Veteran reported seeing his mother on a daily basis, and helped her around the house.  He was divorced, and had limited contact with his brother.  He indicated having long-term friends, and was in regular contact with some of them.   
On examination, the Veteran was found to be clean in appearance, with clear and coherent but hesitant speech.  He was oriented times three, and suspicious but cooperative, with a blunted affect.  His mood was dysphoric.  The Veteran's thought process was circumstantial, with thought content that was unremarkable although paranoid.  The examiner indicated a mild but persistent suspicious overtone about the motivations of others, particularly professionals and government officials, but also persons with whom the Veteran interacted through business dealings.  The Veteran's judgment was sound.  He endorsed sleep impairment, in that he experienced pain that kept him awake.  Nightmares were rare.  Hallucinations were denied.  The Veteran was found to exhibit appropriate behavior and lacked obsessive or ritualistic behavior.  He indicated experiencing panic attacks when in confined spaces, but never of a spontaneous nature.  The Veteran had good impulse control, an ability to maintain minimum personal hygiene, and no suicidal or homicidal ideation.  His memory was normal. 

The VA examiner concluded that there was not total occupational and social impairment due to PTSD signs and symptoms, and that such signs and symptoms did not result in deficiencies in such areas as judgment, thinking, family relations, work, mood or school.  There was no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  The examiner found that the Veteran's PTSD signs and symptoms were transient or mild and decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  She explained that the Veteran experienced intermittent distressing nightmares which caused daytime fatigue, increased hypervigilance, and difficulty engaging in activity such as work. 

In his July 2013 substantive appeal, the Veteran reported experiencing memory impairment, weekly panic attacks, mood and motivation disturbances and difficulty maintaining relationships.  He did not provide further detail.

In October 2013, the Veteran underwent a VA PTSD examination.  At that time, the examiner determined the Veteran's disability caused occupational and social impairment due to mild transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported living alone.  Since the June 2011 VA examination, the Veteran had not worked, sought psychiatric treatment, encountered legal problems or experienced substance use or abuse.  He reported experiencing difficulty falling or staying asleep, and had an exaggerated startle response.  The Veteran was found to experience panic attacks more than once a week, chronic sleep impairment, and disturbances of motivation and mood.  The examiner found that such symptoms did not cause clinically significant distress or impairment in social, occupational or other areas of functioning.

On examination, the Veteran was found to be casually yet appropriately dressed, and oriented times four.  His hygiene was good and mood calm. The Veteran had full range of affect with normal speech.  His thought processes were logical and intact. Insight was good and judgment adequate.  

In an April 2015 VA treatment note, the Veteran denied mood problems, memory problems or any change in his sleep habits.  He indicated no personal or family crises at that time.  His anxiety was noted as stable, and medication for the condition was continued. 

At the March 2016 hearing, the Veteran testified that he experienced sleep disturbances, described as monthly flashbacks that would cause him to wake up.  He indicated he no longer went hunting, due to flashbacks caused by handling firearms.  He also described experiencing anxiety, as well as panic attacks that occurred multiple times a day.  The Veteran indicated that, in the prior year, his prior problems with memory and concentration had worsened. 

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD, prior to October 23, 2013, and 50 percent thereafter, is not warranted.  

For the period prior to October 23, 2013, the Veteran's PTSD was rated as 30 percent disabling.  As noted previously, the next-higher rating, 50 percent, is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

For the period prior to October 23, 2013, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of a flattened affect.  Similarly, there was no circumstantial, circumlocutory, or stereotyped speech.  The Veteran reported experiencing panic attacks in his July 2013 appeal; however, he did not indicate how often such attacks occurred.  For this period of the appeal, there was also no indication that the Veteran experienced difficulty in understanding complex commands; suffered impairment of short-and long-term memory-other than some mild memory loss noted at the February 2010 VA examination-such as forgetting names, directions, or recent events.  There was no evidence of impaired judgment; impaired abstract thinking; or disturbances of motivation and mood. 

With regard to the Veteran's social functioning, the evidence reveals that he maintained a good relationship with his mother and friends despite his PTSD symptomatology.  The Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment for this time period. 

Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, a minimal decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran explained at his April 2016 hearing that he stopped working due to his physical disabilities and not his PTSD, and both the June 2011 and October 2013 VA examiners found that his PTSD caused a minimal decrease in work efficiency.  The Board finds that at no point prior to October 23, 2013 did the Veteran's PTSD meet any of the criteria for a 50 percent rating.

The Veteran's attorney, in her March 2016 appellate brief, indicated that there was no explanation for the AOJ's grant of a 50 percent rating from October 23, 2013, the date of the Veteran's PTSD examination, rather than October 30, 2009, the date the original 30 percent rating was assigned.  The Board notes that the October 23, 2013 date was assigned because that was the date that the AOJ found that the Veteran's increased symptoms first became factually ascertainable.  The AOJ found, as the Board does here, that the Veteran's symptoms prior to October 23, 2013 did not warrant a higher disability rating. 

For the period after October 23, 2013, the Board finds that the Veteran's PTSD symptomatology did not more closely approximate the criteria for an increased, 70 percent rating.  The Veteran's symptoms were not shown to be manifested by suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships. 

Rather, at his examinations and VA appointments during the appeal period, the Veteran was regularly observed as clean and casually dressed, cooperative, and fully oriented.  His speech, affect and thought processes were consistently noted as normal.  The Veteran's associations were appropriate and there was no indication of any hallucinations and delusions.  The Veteran was consistently found not to be at risk of suicide or to be a homicidal risk. 

Moreover, as previously discussed, the Board finds that, while the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, such does not more nearly approximate occupational and social impairment with deficiencies in most areas, as he was able to maintain a relationship with his mother and friends.  The overall evidence of record clearly shows that no examiner or therapist has found the Veteran's speech to be illogical, or his personal appearance neglected.  Rather, he was consistently found to exhibit normal speech and clean dress.  As for his depression, which the Veteran reports worsened on some days, such a symptom is contemplated by the criteria for the lower ratings. 

The Board also finds that the Veteran's disability picture does not at any point more nearly approximate the criteria for a 100 percent rating.  His symptoms have not been manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, the Veteran was noted as clean and casually dressed, cooperative, and fully oriented.  The Veteran's speech was noted as normal, as were his affect and thought processes.  There was no evidence in the record of any hallucinations and delusions, or suicidal or homicidal intent.  The Board finds that the Veteran's PTSD symptomatology does not result at any time in total occupational and social impairment.

In sum, the Board finds that the schedular criteria for a rating in excess of 30 percent prior to October 2013, or for a rating in excess of 50 percent after October 2013 have not been met.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are factors such as marked interference with employment or frequent periods of hospitalization.  Furthermore, the record reflects, as discussed previously, that the Veteran's PTSD does not result in total occupational impairment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for PTSD, prior to October 23, 2013, and in excess of 50 percent thereafter.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert, supra.


ORDER

New and material evidence having been received, the claim of service connection for a bilateral hip/pelvic distortion disability is reopened, and to this extent only, the appeal is granted. 
New and material evidence having been received, the claim of service connection for a genitourinary disability is reopened, and to this extent only, the appeal is granted. 

Entitlement to service connection for a bilateral hip/pelvic distortion (claimed as skeletal condition) is denied.

Entitlement to an initial evaluation in excess of 30 percent for PTSD with depression and anxiety, prior to October 23, 2013, and in excess of 50 percent thereafter, is denied.


REMAND

Although the delay is regrettable, the Board finds that an addendum VA opinion is necessary in order to decide the Veteran's claim for service connection for a genitourinary disability.  In June 2012, the Veteran underwent a VA examination.  At that time, the VA examiner opined that the Veteran's genitourinary condition (characterized as a urethral condition, history of stricture, and problems urinating) was not due to the Veteran's service-connected back disability.  However, she did not opine as to whether or not there was a relationship between the Veteran's in-service urinary issues (to include an enlarged prostate, hematuria, and complaints of urinary problems) and any present disability.  

To that end, the Board notes that the Veteran was seen in February 1965 with complaints of a sore testicle.  At that time, he reported no history of trauma, but indicated he had experienced hematuria twice in the previous six months.  In addition, an April 1966 treatment note, written in the aftermath of the motorcycle accident, shows the Veteran complaining of urinary problems, which the Veteran described as occurring intermittently since he joined the Navy but had started again after the accident.  He complained of burning with urination.  At the time, his prostate was noted to be slightly enlarged.  An opinion as to these in-service complaints and any current residuals is necessary. 

In addition, the Board finds that an addendum opinion is warranted to address the Veteran's theory that an in-service trauma to his groin-in particular, falling onto a propeller shaft-caused his current disability.  The Board notes that the Veteran testified that he sought medical treatment for this injury in the field, and there is no notation of treatment in his record.  However, he is competent to report an in-service injury.  An examiner must consider lay statements regarding in-service occurrence of an injury.  See Dalton, 21 Vet. App. at 40 (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Thus, on remand, a VA opinion must be obtained addressing this newly-raised theory of entitlement.

Finally, the Board finds that the Veteran's claim for TDIU is "inextricably intertwined" with the claim for service connection for a genitourinary disability.  Claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, the Veteran does not meet the schedular criteria for a TDIU based on his current disability ratings.  See 38 C.F.R. § 4.16(a).  However, the outcome of the Board's remand concerning his claim for service connection for a genitourinary disability could affect his combined disability evaluation and, as a result, his entitlement to TDIU.  Therefore, consideration of the Veteran's TDIU claim is deferred pending the outcome of his service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2012 VA examiner for an addendum opinion.  If the examiner who drafted the June 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the VA examiner is asked to provide an opinion as to the following:

a) Based on a review of the record, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current genitourinary disability (claimed as urethra stricture and urinary dysfunction) began in or is related to his military service, in light of his in-service enlarged prostate, complaints of painful urination and hematuria?

b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's genitourinary disability is due to an in-service accident in which he slipped and struck his groin on a propeller shaft?

The examiner is asked to provide a complete and thorough rationale for all conclusions reached.  If he or she is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's appeal, including entitlement to TDIU benefits should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


